                                                            Case 4:19-cv-00377-SHR Document 1 Filed 07/24/19 Page 1 of 15



                                                       1   Stephanie R. Leach (#023739)
                                                           STEPHANIE R. LEACH, PLLC
                                                       2
                                                           2415 E. Camelback Rd., Suite 700
                                                       3   Phoenix, AZ 85016
                                                           Telephone: (602) 753-9276
                                                       4   Stephanie@azemploymentattorney.com
                                                       5

                                                       6   Attorneys for Ms. Melendez Melendez
                                                       7
                                                                                 IN THE UNITED STATES DISTRICT COURT
                                                       8                           IN AND FOR THE STATE OF ARIZONA
                                                       9   Ms. Melissa Melendez,                            _____________________________
                                                      10                                                    COMPLAINT
                                                                          Plaintiff,
                                                      11   v.                                               (JURY TRIAL DEMANDED)
                                                      12
Stephanie R. Leach




                                                           Richard Rodriguez and Rita Rodriguez,
                 2 415 E. CAMELBACK RD., SUITE 7 00




                                                      13   husband and wife, and the Arizona Board of
                         Phoenix, Arizona 8 5016




                                                           Regents d/b/a University of Arizona,
                             (60 2) 753 -9 2 76




                                                      14
                                    PLLC




                                                      15                  Defendants.

                                                      16
                                                                     Plaintiff, Ms. Melissa Melendez (“Plaintiff” or “Melendez”), by and through
                                                      17
                                                           undersigned counsel for her Complaint, hereby alleges as follows:
                                                      18                               PARTIES, JURISDICTION AND VENUE
                                                      19   1.        At all times relevant, Ms. Melendez was a resident of Pima County, Arizona.
                                                      20   2.        Upon information and belief, at all times relevant, the Arizona Board of Regents
                                                      21   d/b/a UofA is a constitutionally created corporate body (the “UofA”) in the State of
                                                      22   Arizona.

                                                      23   3.        Upon information and belief, at all times relevant, Defendant Richard Alan
                                                           Rodriguez and Rita Rodriguez were individuals residing in Pima County, Arizona.
                                                      24
                                                           4.        Defendants caused certain events to occur in Pima County that give rise to this
                                                      25
                                                           action.
                                                      26
                                                           5.        Ms. Melendez filed a Charge of Discrimination with the Equal Employment
                                                      27
                                                           Opportunity Commission.
                                                      28
                                                            Case 4:19-cv-00377-SHR Document 1 Filed 07/24/19 Page 2 of 15



                                                       1   6.        This court has jurisdiction and Defendant has negligently caused acts to occur in

                                                       2   Pima County, State of Arizona, which give rise to this litigation.
                                                           7.        This Court has original jurisdiction under 28 U.S.C. § 1331 as this case is a civil
                                                       3
                                                           action that arises under 42 U.S.C. § 1983 for violations of Ms. Melendez’s due process
                                                       4
                                                           rights by state actors. This Court may also exercise supplemental jurisdiction under 28
                                                       5
                                                           U.S.C. § 1367 over Ms. Melendez’s state law claims as they arise from the same case or
                                                       6
                                                           controversy as the claim giving this Court original jurisdiction.
                                                       7
                                                           8.        This action is brought pursuant to the 42 U.S.C. § 1983 for due process violations,
                                                       8   employment discrimination and retaliation, and sexual harassment, assault and battery,
                                                       9   and intentional infliction of emotional distress. Ms. Melendez is entitled to a reasonable
                                                      10   award of costs and attorneys’ fees against Defendants. Equitable and other relief is
                                                      11   sought as well.
                                                      12   9.        Venue is appropriate under 28 U.S.C. § 1391 in that a substantial portion of the
Stephanie R. Leach
                 2 415 E. CAMELBACK RD., SUITE 7 00




                                                      13   events giving rise to Ms. Melendez’ claims occurred in Tucson, Arizona.
                         Phoenix, Arizona 8 5016




                                                           10.       All prerequisites of civil actions against state entities required under A.R.S. §12-
                             (60 2) 753 -9 2 76




                                                      14
                                    PLLC




                                                           821.01 have been met.
                                                      15
                                                                                            GENERAL ALLEGATIONS
                                                      16
                                                           11.       Plaintiff realleges and reincorporates the forgoing Paragraphs as if fully set forth
                                                      17
                                                           herein.
                                                      18
                                                           12.       Ms. Melendez began her career at the UofA in July of 2001 as an Accounting
                                                      19   Associate in the Athletic Department. She briefly left but returned in August of 2007 to
                                                      20   serve as Assistant to Eric Harper, the Director of Football Operations. By all accounts
                                                      21   Ms. Melendez was extremely well liked and worked tirelessly to ensure that football
                                                      22   operations were effective, timely, and organized. Ms. Melendez will testify that sexual
                                                      23   harassment was not tolerated under then-Head Football Coach Mike Stoops and that his

                                                      24   attitude of zero tolerance permeated throughout the football program.
                                                           13.       Ms. Melendez was energetic, competent and hardworking – she loved her job.
                                                      25
                                                           She was well liked by boosters and she worked hard to make them feel welcome and
                                                      26
                                                           appreciated.      Based upon her talents for building these relationships, then-Athletic
                                                      27
                                                           Director, Greg Byrne, told Ms. Melendez that she was always welcome to transfer to
                                                      28


                                                                                                         -2-
                                                            Case 4:19-cv-00377-SHR Document 1 Filed 07/24/19 Page 3 of 15



                                                       1   Development if she ever so desired. Development would place her in direct contact with

                                                       2   boosters and other supporters of Arizona Athletics. Ms. Melendez was flattered but chose
                                                           not to transfer, because the football program needed her, and she enjoyed the work
                                                       3
                                                           environment under Coach Stoops.
                                                       4
                                                           14.    The UofA terminated Coach Stoops in October of 2011 and hired Rodriguez soon
                                                       5
                                                           thereafter. On the strong recommendation of Coach Stoops, Rodriguez retained Ms.
                                                       6
                                                           Melendez to serve as his assistant. Ms. Melendez was eager to prove herself worthy of
                                                       7
                                                           Coach Stoops’ recommendation, so she redoubled her already tireless efforts to make
                                                       8   sure Rodriguez had a smooth transition into his new role. However, her enthusiasm
                                                       9   started to dwindle in 2013 with the introduction of the “Hideaway Book.”
                                                      10   15.    The Hideaway Book was a manual authored by Rodriguez and typed up annually.
                                                      11   The Hideaway Book was for coaches and some football operations people. It was not to
                                                      12   be disclosed to anyone else. The main focus of the book was to establish secrecy within
Stephanie R. Leach
                 2 415 E. CAMELBACK RD., SUITE 7 00




                                                      13   Rodriguez’s inner circle and maintain complete control of the group. This yielded such
                         Phoenix, Arizona 8 5016




                                                           things as the saying: “Title IX doesn't exist in our office.” The three people who had the
                             (60 2) 753 -9 2 76




                                                      14
                                    PLLC




                                                           most interaction with Rodriguez - Ms. Melendez, Charlie Ragle, and Miguel Reveles -
                                                      15
                                                           referred to themselves as the Triangle of Secrecy. They were forced to lie to Rodriguez’s
                                                      16
                                                           wife to help cover up his indiscretions – primarily his extramarital affair. This Triangle
                                                      17
                                                           was also coerced to shield Rodriguez from anything that could harm his reputation. Just
                                                      18
                                                           for good measure, Rodriguez also befriended Ms. Melendez’s then-husband, Jason, to
                                                      19   help ensure that his Triangle stayed intact.
                                                      20   16.    By the summer of 2015, Ms. Melendez was newly wed to Jason, but most of her
                                                      21   attention had to be paid to Rodriguez, who had become more and more demanding.
                                                      22   Jason recalls being shocked about the stories of Rodriguez berating staff members and
                                                      23   how Ms. Melendez had to answer Rodriguez’s calls at all hours of the night just to

                                                      24   change travel plans or make some other requests which were only emergencies to him.
                                                           She had to walk on eggshells at work, because of Rodriguez’s volatility and supreme
                                                      25
                                                           power over the department. Jason even recalls some instances during this time period
                                                      26
                                                           where football players sent Ms. Melendez screenshots of their genitalia and illicit
                                                      27
                                                           overtures via text. When she asked Rodriguez to intervene, he ignored her.
                                                      28


                                                                                                          -3-
                                                            Case 4:19-cv-00377-SHR Document 1 Filed 07/24/19 Page 4 of 15



                                                       1   17.    By now, most of the department knew about Rodriguez’s affair and lies to his

                                                       2   family. Many of the assistant coaches and staff were longtime friends of Rodriguez, his
                                                           wife, and their children. His coaches and staff began to lose respect for Rodriguez and
                                                       3
                                                           the web of lies had become too widespread to remain private anymore. In August of
                                                       4
                                                           2015, Rodriguez’s daughter was in Rodriguez’s office when she saw a text from his
                                                       5
                                                           girlfriend come up on her father’s iPad that said: “I love you.” She demanded to know
                                                       6
                                                           who sent the text. Rodriguez created an elaborate story, suggesting that the text was
                                                       7
                                                           meant for someone else. As per usual, Rodriguez directed Ms. Melendez to lie for him,
                                                       8   to which Ms. Melendez responded, “Ok, I don’t know anything.” Rodriguez also made
                                                       9   Charlie Ragle and Miguel Reveles go along with the lie.
                                                      10   18.    On November 6, 2015, Rodriguez asked Ms. Melendez to get a sideline pass for
                                                      11   his “friend” for the USC game in Tucson, which turned out to be his girlfriend. During
                                                      12   the game, Ms. Melendez realized that Rodriguez’s wife was also on the sideline. At
Stephanie R. Leach
                 2 415 E. CAMELBACK RD., SUITE 7 00




                                                      13   some point Ms. Melendez had to stand between the two hoping to avoid a confrontation.
                         Phoenix, Arizona 8 5016




                                                           The following Monday, Ms. Melendez complained to Rodriguez about how upsetting it
                             (60 2) 753 -9 2 76




                                                      14
                                    PLLC




                                                           was to be placed in that situation. Rodriguez laughed it off without acknowledging her
                                                      15
                                                           stress or sense of betrayal to his wife.
                                                      16
                                                           19.    On January 27, 2016, Ms. Melendez was in Tucson when she received a call from
                                                      17
                                                           the San Diego Marriott about a barking dog in Rodriguez’s room.           Rodriguez was
                                                      18
                                                           supposed to be on a recruiting visit.      Ms. Melendez called Rodriguez who didn’t
                                                      19   immediately answer. Later she learned from Coach Rod Smith that Rodriguez had
                                                      20   walked out of their meeting when the phone rang, but did not answer. Coach Smith also
                                                      21   confirmed that the dog belonged to the girlfriend.
                                                      22   20.    A short time afterwards, Ms. Melendez caught Rodriguez ogling her as she left the
                                                      23   office for that day. She had suspicions prior to that time that Rodriguez may have been

                                                      24   staring at her, but this was the first time she caught him doing it. She simply responded,
                                                           “No, you can’t do that … that’s not cool.” She hoped that would be the end of it, but
                                                      25
                                                           Rodriguez’s bad behavior only became more egregious.
                                                      26
                                                           21.    On February 23, 2016, upon learning that Jason was being considered as a head
                                                      27
                                                           security officer for the Diamondbacks, Ms. Melendez told Rodriguez that she would need
                                                      28


                                                                                                      -4-
                                                            Case 4:19-cv-00377-SHR Document 1 Filed 07/24/19 Page 5 of 15



                                                       1   to quit her job and move to Phoenix. Rodriguez responded that he didn’t want her to

                                                       2   leave, saying “No, I can’t lose you.” Rodriguez told Ms. Melendez that he would have a
                                                           friend set up an apartment for her to stay several nights a week so she could continue
                                                       3
                                                           working for him. Ms. Melendez told him she was unwilling to do that.
                                                       4
                                                           22.   On May 10, 2016, Rodriguez’s wife asked Ms. Melendez out to lunch. It became
                                                       5
                                                           a 3-hour interrogation of sorts to find out what Ms. Melendez knew about Rodriguez’s
                                                       6
                                                           flirting and promiscuity.   Again, per Rodriguez’s strict instructions and despite Ms.
                                                       7
                                                           Melendez’s growing discomfort with doing so, she told his wife that she knew nothing
                                                       8   and continued to cover up for Rodriguez. As it turned out, Rodriguez knew about the
                                                       9   lunch and made Miguel Reveles call Ms. Melendez to make sure the Triangle of Secrecy
                                                      10   had not been broken.
                                                      11   23.   On one occasion in 2016, Ms. Melendez was wearing a light colored top and two
                                                      12   coaches made inappropriate comments, and shouted “Damn!” as she walked out.
Stephanie R. Leach
                 2 415 E. CAMELBACK RD., SUITE 7 00




                                                      13   Whenever Rodriguez asked Ms. Melendez into his office, he always told her to close the
                         Phoenix, Arizona 8 5016




                                                           door behind her, which made her uncomfortable and wasn’t necessary. Others began to
                             (60 2) 753 -9 2 76




                                                      14
                                    PLLC




                                                           notice, and make suggestive comments to her about what happened behind closed doors.
                                                      15
                                                           This environment was condoned and, in many ways, encouraged by Rodriguez.
                                                      16
                                                           24.   Sometime in 2016, Rodriguez asked Ms. Melendez to get underwear for him from
                                                      17
                                                           the equipment area downstairs. Ms. Melendez found this degrading and out of line so she
                                                      18
                                                           emailed Michael Barnet at equipment to get him to provide Rodriguez a clean pair.
                                                      19   Michael took the underwear into the office instead of Ms. Melendez, as she was hoping
                                                      20   to avoid the situation altogether. Nonetheless, Rodriguez made incredibly inappropriate
                                                      21   comments to Ms. Melendez afterwards about how his preferred style of underwear that
                                                      22   “visually enhanced” his genitalia when worn. Ms. Melendez pretended to ignore these
                                                      23   comments, although they sickened her.

                                                      24   25.   By November, 2016, Rodriguez noticeably began timing his workouts so he could
                                                           walk back to his office shirtless in front of Ms. Melendez. On one such occasion,
                                                      25
                                                           Rodriguez walked past her in just his underwear and said “Good Morning” to her to make
                                                      26
                                                           sure she saw him.
                                                      27
                                                      28


                                                                                                    -5-
                                                            Case 4:19-cv-00377-SHR Document 1 Filed 07/24/19 Page 6 of 15



                                                       1   26.    On Monday, November 14, 2016, Ms. Melendez received a voicemail from La

                                                       2   Paloma complaining that Rodriguez made sexual advances towards a young woman who
                                                           had provided Rodriguez a massage. The caller “just wanted to inform the university.”
                                                       3
                                                           Per Rodriguez’s instructions and the overarching rules of the Triangle of Secrecy, the
                                                       4
                                                           complaint never made it past Ms. Melendez’s voicemail.
                                                       5
                                                           27.    The following January, Rodriguez asked Ms. Melendez to come into office and
                                                       6
                                                           shut door; despite her discomfort with this, she agreed to do so. Rodriguez told Ms.
                                                       7
                                                           Melendez that he began marital counseling with his wife because of issues at home.
                                                       8   Rodriguez emphasized to Ms. Melendez that he needs to be with someone who is
                                                       9   passionate, and Ms. Melendez understood Rodriguez to mean that he wants her to be that
                                                      10   person, even though Rodriguez was still married and keeping his girlfriend on the side.
                                                      11   Rodriguez told Ms. Melendez, “Whatever you need, I’m here for you” … he then
                                                      12   grabbed Ms. Melendez, embraced her, touched the side of her breast, and tried to kiss her.
Stephanie R. Leach
                 2 415 E. CAMELBACK RD., SUITE 7 00




                                                      13   Ms. Melendez managed to pull away and move her head.
                         Phoenix, Arizona 8 5016




                                                           28.    After this incident Ms. Melendez began to look for a way out. However, her
                             (60 2) 753 -9 2 76




                                                      14
                                    PLLC




                                                           daughter was on qualified tuition reduction, and still working in the Athletic department,
                                                      15
                                                           so she didn’t want to complicate her situation by quitting.        Ms. Melendez began
                                                      16
                                                           considering a transfer into the University’s Development Office to get away from
                                                      17
                                                           Rodriguez without rocking the boat.
                                                      18
                                                           29.    Two weeks after Rodriguez assaulted Ms. Melendez in his office, he called her
                                                      19   back inside (again closing the door) and said he wanted to “take care of her.” Rodriguez
                                                      20   handed her $300 in cash, but Ms. Melendez refused his money. Rodriguez begged her
                                                      21   not tell Jason or his wife. This made Ms. Melendez even more uncomfortable that
                                                      22   Rodriguez believed she could be bought. Ms. Melendez emailed her sister about the
                                                      23   incident.

                                                      24   30.    On February 22, 2017, Rodriguez called Ms. Melendez into office, again telling
                                                           her to close the door. After closing the door, Ms. Melendez looked up in horror to see
                                                      25
                                                           Rodriguez grasping his penis beneath his basketball shorts which were pulled all the way
                                                      26
                                                           up. Rodriguez carried on a normal conversation with Ms. Melendez while still holding
                                                      27
                                                      28


                                                                                                     -6-
                                                            Case 4:19-cv-00377-SHR Document 1 Filed 07/24/19 Page 7 of 15



                                                       1   himself, but Ms. Melendez just looked down until he was through talking, so she could

                                                       2   get out of there.
                                                           31.    Ms. Melendez specifically told Matt Dudek about this incident. By this time Ms.
                                                       3
                                                           Melendez and Matt had already had several conversations about the sexual harassment
                                                       4
                                                           and the hostile work environment created by Rodriguez, whom she and Matt had begun
                                                       5
                                                           calling “The Predator.”    He was also aware because, like most in football, he had
                                                       6
                                                           witnessed it and or heard about it though others.
                                                       7
                                                           32.    Ms. Melendez also complained several times to Associate Athletic Director, Mike
                                                       8   Parrish, asking that he speak to Rodriguez and get him to stop the harassment. Parrish,
                                                       9   while sympathetic to her situation failed to act on her complaints. His response was “we
                                                      10   can’t afford those kinds of problems right now… what I’m more concerned about is the
                                                      11   misuse of funds.”
                                                      12   33.    By March 7, 2017, Ms. Melendez mustered up the conviction to ask for a transfer.
Stephanie R. Leach
                 2 415 E. CAMELBACK RD., SUITE 7 00




                                                      13   She texted Mike Ketcham to ask about other positions at the University, specifically in
                         Phoenix, Arizona 8 5016




                                                           the Development Office. Ms. Melendez scheduled a meeting with him but he later
                             (60 2) 753 -9 2 76




                                                      14
                                    PLLC




                                                           canceled without stating a reason. Ms. Melendez knew she would be well received in the
                                                      15
                                                           Development Office, because Greg Byrne had confirmed as much; she had also received
                                                      16
                                                           blessings from major donors who would be thrilled to have her oversee their account in
                                                      17
                                                           Development.
                                                      18
                                                           34.    Around the same time, Ms. Melendez broached the topic of transitioning out of the
                                                      19   Athletic Department with Rodriguez. His response was, “Bullshit, you’re not leaving, I
                                                      20   can’t let you leave, I need you.” Throughout the next month, Rodriguez continued to
                                                      21   stand very close to get skin-to-skin contact with Ms. Melendez. He was constantly
                                                      22   glaring at her now, and she would wear skirts less often because she could feel him
                                                      23   constantly glaring at her thighs. Ms. Melendez recalls continuous jokes from this time

                                                      24   period about how “Title IX doesn’t exist in this office.”
                                                           35.    On April 5, 2017, Ms. Melendez attempted to make a second appointment with
                                                      25
                                                           Mike Ketcham to discuss transferring departments.      She received no response. Shortly
                                                      26
                                                           after trying to schedule the appointment, Rodriguez asked Ms. Melendez to help clean
                                                      27
                                                      28


                                                                                                      -7-
                                                            Case 4:19-cv-00377-SHR Document 1 Filed 07/24/19 Page 8 of 15



                                                       1   out his closet, handed her underwear to fold, and told her, “I love that you want to take

                                                       2   care of me.”
                                                           36.    On May 24, 2017, Ms. Melendez had lunch brought into the office for Rodriguez’s
                                                       3
                                                           birthday and invited his family in to celebrate. Rodriguez pulled Ms. Melendez aside and
                                                       4
                                                           asked her to do a tequila shot with him in his office; Ms. Melendez declined, and felt it
                                                       5
                                                           was highly inappropriate, especially with his family in the next room.
                                                       6
                                                           37.    Shortly after his birthday, Rodriguez and Dusty Rutledge were standing at Ms.
                                                       7
                                                           Melendez’s desk discussing fund raising for football camps. Dusty made a comment that
                                                       8   Ms. Melendez raises funds by rubbing her breasts on donors. Everyone within earshot
                                                       9   laughed, including Rodriguez. Ms. Melendez pretended to ignore that comment, but later
                                                      10   cried at the realization that the entire office thought that she had become successful by
                                                      11   using her sexuality.
                                                      12   38.    By April 26, 2017, Ms. Melendez began suffering migraines. On this particular
Stephanie R. Leach
                 2 415 E. CAMELBACK RD., SUITE 7 00




                                                      13   day, she could not get up off the floor. She had never suffered from migraines in her life
                         Phoenix, Arizona 8 5016




                                                           prior to this time period. On May 4, 2017, it became clear that the migraines were not
                             (60 2) 753 -9 2 76




                                                      14
                                    PLLC




                                                           subsiding, so Ms. Melendez went to the emergency room. Ms. Melendez was treated and
                                                      15
                                                           sent home. On May 30, 2017, an EEG was performed; her migraines were attributed to
                                                      16
                                                           stress from work. These affected her day-to-day life, her marriage and irritability with her
                                                      17
                                                           younger children.
                                                      18
                                                           39.    On June 13, 2017, Mike Ketcham told Ms. Melendez he didn’t think there were
                                                      19   any positions in Development open. Ms. Melendez knew this wasn’t true because she
                                                      20   saw job postings earlier that month.      Mike had no further explanation as to why.
                                                      21   Eventually Mike told her, “We can’t take you; Coach [Rodriguez] would be pissed.” Ms.
                                                      22   Melendez realized she was trapped. Rodriguez had control over all the people that could
                                                      23   allow her to leave the department, and she couldn’t quit for fear of what would happen to

                                                      24   her daughter.
                                                           40.    On June 27, 2017, Rodriguez paid Ms. Melendez $6,000 for summer camp work,
                                                      25
                                                           which Ms. Melendez thought was appropriate for the amount of work she performed.
                                                      26
                                                           Rodriguez told her afterward that this amount was more than anyone else received, and
                                                      27
                                                      28


                                                                                                      -8-
                                                            Case 4:19-cv-00377-SHR Document 1 Filed 07/24/19 Page 9 of 15



                                                       1   he gave her more money, not because she did more work or better work than the others,

                                                       2   but because he wanted to “take care of her.”
                                                           41.   Not long after that, Rodriguez gave Ms. Melendez a wad of cash, approximately
                                                       3
                                                           $1,500, and asked her not to tell her then-husband or his wife about it. She was unsure
                                                       4
                                                           whether the cash was for her or whether Rodriguez just wanted her to hold the money.
                                                       5
                                                           When Rodriguez explained that the money was for her and insisted that she use it for
                                                       6
                                                           outside costs like food and gas money. Then he demanded that Ms. Melendez take him
                                                       7
                                                           to the airport the next day. Rodriguez ended the conversation by whispering to Ms.
                                                       8   Melendez, “I have more cash to give you.” She recalls him being so close to her face that
                                                       9   she could smell the BBQ chips on his breath. He then grazed her breast with his hand as
                                                      10   he awkwardly reached towards her for a hug. Ms. Melendez left the office feeling
                                                      11   violated. Rodriguez then texted her that she may need to come to his home late that night
                                                      12   to help him with the dog, because his wife and daughter had already left on vacation.
Stephanie R. Leach
                 2 415 E. CAMELBACK RD., SUITE 7 00




                                                      13   42.   Ms. Melendez came home and told Jason about having to take Rodriguez to the
                         Phoenix, Arizona 8 5016




                                                           airport the next morning and about needing to help with the dog that evening. Jason was
                             (60 2) 753 -9 2 76




                                                      14
                                    PLLC




                                                           upset, and refused to let her go to Rodriguez’s house. Ms. Melendez texted Rodriguez
                                                      15
                                                           that if he needed help with the dog, she and Jason would come over to help. The
                                                      16
                                                           following texts were sent:
                                                      17
                                                                 Rodriguez: “just you”
                                                      18
                                                                 Ms. Melendez: “I’m loyal to you and will always cover for you but it can’t be me”
                                                      19         Rodriguez: “You know I love you” [with a kissing face emoji]
                                                      20         Ms. Melendez: “No! It can’t be me”
                                                      21         Rodriguez: “Ha. I’ll see you in the morning.”
                                                      22   43.   Ms. Melendez told Mike Parrish about this incident. His response was that “We
                                                      23   don’t need that in the office, but I am more concerned with his misuse of funds.”

                                                      24   44.   The next morning Ms. Melendez arrived at the office to take Rodriguez to the
                                                           airport, although it had been her scheduled day off. Rodriguez passed by her desk
                                                      25
                                                           shirtless and told her that he needed to shower in his office. Rodriguez asked Ms.
                                                      26
                                                           Melendez to stay in his office to keep his dog calm while he showered. Instead, Ms.
                                                      27
                                                           Melendez took the dog on a long walk to avoid interaction with Rodriguez and to avoid
                                                      28


                                                                                                     -9-
                                                            Case 4:19-cv-00377-SHR Document 1 Filed 07/24/19 Page 10 of 15



                                                       1   seeing him naked. On her way back from walking the dog, Ms. Melendez ran into Dusty

                                                       2   who remarked, “I just shocked the shit out of Coach [Rodriguez]! He is in his underwear.
                                                           45.   On July 24, 2017, Rodriguez physically assaulted Ms. Melendez in his office by
                                                       3
                                                           rubbing up against her and attempting to kiss her.
                                                       4
                                                           46.   On July 27, 2017, Ms. Melendez got a new job with Crest Insurance. The owner,
                                                       5
                                                           Cody Ritchie had been a major donor for the university and hired Ms. Melendez on the
                                                       6
                                                           spot because of her work with the Development Office.           The following day, Ms.
                                                       7
                                                           Melendez gave Rodriguez her two-week notice.          He tore it up, stating that it’s “so
                                                       8   depressing, can’t lose you.”       Shortly afterward, Rodriguez’s wife learned that Ms.
                                                       9   Melendez was leaving, and scheduled another long lunch, peppering her with questions
                                                      10   about Rodriguez’s indiscretions.
                                                      11   47.   On August 9, 2017, Ms. Melendez filled out exit paperwork and did an exit
                                                      12   interview with Mike Ketcham. Ketcham acknowledged that he generally knew that
Stephanie R. Leach
                 2 415 E. CAMELBACK RD., SUITE 7 00




                                                      13   Rodriguez had harassed her, but he needed details from her, as he had been “insulated”
                         Phoenix, Arizona 8 5016




                                                           from knowing exactly what had occurred. Ms. Melendez told Mike, “A lot of shit
                             (60 2) 753 -9 2 76




                                                      14
                                    PLLC




                                                           happened. I need to remove myself from this situation.”
                                                      15
                                                           48.   August 11, 2017, was Ms. Melendez’s last day. Rodriguez’s wife cornered Ms.
                                                      16
                                                           Melendez in the office and demanded to know the truth about Rodriguez’s girlfriend.
                                                      17
                                                           She asked about a photograph taken of Rodriguez and his girlfriend. Ms. Melendez
                                                      18
                                                           admitted that she knew about the girlfriend and apologized for not telling her sooner. She
                                                      19   demanded to have a meeting between herself, Ms. Melendez and Rodriguez. Ms.
                                                      20   Melendez did not agree, as she did not want to get further involved. Later on that day,
                                                      21   apparently after arguing with his wife, Rodriguez stormed out of his office yelling about
                                                      22   his wife, “What the fuck is wrong with her?” and “Who is trying to ruin me?”
                                                      23   Afterwards Rodriguez’s wife called and texted Ms. Melendez incessantly to the point

                                                      24   where Rodriguez called Ms. Melendez to apologize for his wife’s harassment.
                                                           49.   Although Ms. Melendez had removed herself from the situation, reminders
                                                      25
                                                           continue to pop up. On October 17, 2017, Ms. Melendez had lunch with a friend at the
                                                      26
                                                           Trident grill. Rodriguez’s wife was also there with her daughter. Ms. Melendez’s friend
                                                      27
                                                           told her, “If they only knew I booked a separate room for Coach [Rodriguez] and his
                                                      28


                                                                                                      - 10 -
                                                            Case 4:19-cv-00377-SHR Document 1 Filed 07/24/19 Page 11 of 15



                                                       1   girlfriend.” About two weeks after that, Ms. Melendez spoke with Matt Dudek, who

                                                       2   called just to check on her. During the conversation, he remarked, “Just be glad your
                                                           boss isn’t groping you anymore.”
                                                       3
                                                           50.    On October 26, 2017 Ms. Melendez called Human Resources to complain that her
                                                       4
                                                           daughter, who was still working for Athletics, was being given significantly more work
                                                       5
                                                           hours than allowed for a student. However, upon identifying herself Ms. Melendez’s call
                                                       6
                                                           to Human Resources was rerouted several times until she was told she was speaking to
                                                       7
                                                           Kristen Klotz, who was apparently in charge of investigating Rodriguez’s conduct – at
                                                       8   the time, Ms. Melendez didn’t know whether that conduct was just Rodriguez’s sexual
                                                       9   harassment or also his misuse of money. Klotz identified herself as the Equity Officer
                                                      10   and Deputy Director of Institutional Equity and told her that the University had been
                                                      11   trying to reach her and that the University knew that she left because of what Rodriguez
                                                      12   did to her. Klotz also requested that Ms. Melendez meet with her to provide more details.
Stephanie R. Leach
                 2 415 E. CAMELBACK RD., SUITE 7 00




                                                      13   51.    Ms. Melendez complied with the request, and she and Jason met with Klotz
                         Phoenix, Arizona 8 5016




                                                           shortly thereafter. Klotz asked Ms. Melendez if Rodriguez had ever sexually harassed
                             (60 2) 753 -9 2 76




                                                      14
                                    PLLC




                                                           her. Ms. Melendez said that Rodriguez had done so. However, Klotz’s follow up
                                                      15
                                                           questions about the details rekindled the fear Ms. Melendez had during the exit interview
                                                      16
                                                           – “If I tell what happened, heads will roll,” she thought. Ms. Melendez was also worried
                                                      17
                                                           that any comments might get publicized, and she thought it would be best to consult with
                                                      18
                                                           an attorney before providing further comment.       Ms. Melendez ended the interview
                                                      19   politely, and sought legal counsel.
                                                      20   52.    Also in October, Ms. Melendez had a conversation during a football game with a
                                                      21   prominent football booster. He told her that “I know what Coach [Rodriguez] has done,”
                                                      22   and said, “I don’t agree with that shit.” He said he respected Ms. Melendez for how she
                                                      23   left quietly. Ms. Melendez began to realize how widespread these rumors had become,

                                                      24   and although the booster respected her for how she handled it, her good name was now
                                                           defamed throughout the University.
                                                      25
                                                           53.    Meanwhile, for the last year of her employment under Rodriguez, staff members
                                                      26
                                                           throughout the University began to speculate about what was going on behind
                                                      27
                                                           Rodriguez’s closed office door. Tucson is a small community, and rumors, especially
                                                      28


                                                                                                    - 11 -
                                                            Case 4:19-cv-00377-SHR Document 1 Filed 07/24/19 Page 12 of 15



                                                       1   salacious ones, spread fast. Although Ms. Melendez has a new job, she constantly runs

                                                       2   into old acquaintances and wonders whether they think she was nothing more than
                                                           Rodriguez’s concubine all those years. He certainly never did anything to dissuade
                                                       3
                                                           others from assuming as much.
                                                       4
                                                           54.    Although the migraines have subsided, the nightmares have not. Ms. Melendez
                                                       5
                                                           entered counseling to help her deal with the ongoing stress of being in such an abusive
                                                       6
                                                           work environment and help her move on from it.
                                                       7
                                                                          COUNT I - VIOLATIONS OF MS. MELENDEZ’S DUE PROCESS
                                                       8                  RIGHTS BY DEFENDANTS IN VIOLATION OF SECTION 1983
                                                       9                                           (Civil Damages)
                                                      10   55.    Mr. Melendez repeats and realleges the allegations set forth above as if fully set
                                                      11   forth herein. Defendants, acting under color or custom of state law in the course and
                                                      12   scope of their employment, affirmatively acted to deprive Ms. Melendez of her clearly
Stephanie R. Leach
                 2 415 E. CAMELBACK RD., SUITE 7 00




                                                      13   established rights to equal protection of the law under the Fourteenth Amendment to the
                         Phoenix, Arizona 8 5016




                                                           United States Constitution, including her rights to due process.
                             (60 2) 753 -9 2 76




                                                      14
                                    PLLC




                                                           56.    While Ms. Melendez resigned from the UofA, this resignation was because her
                                                      15
                                                           working conditions had become so intolerable, that any reasonable person would have
                                                      16
                                                           felt compelled to resign and the UofA failed to take action to address her concerns
                                                      17
                                                           regarding Rodriguez’s harassment.
                                                      18
                                                           57.    Ms. Melendez has been her due process rights as a direct result of the actions of
                                                      19   Defendants.
                                                      20                          COUNT II – ASSAULT AND BATTERY
                                                      21                                    (against all Defendants)
                                                      22   58.    Plaintiff hereby realleges and incorporates as though fully set forth herein all of
                                                      23   the allegations in the preceding paragraphs.

                                                      24   59.    Rodriguez intended to engage in offensive and harmful physical contact with
                                                           Plaintiff’s body.
                                                      25
                                                           60.    Rodriguez’s conduct in touching and attempting to touch Ms. Melendez was
                                                      26
                                                           intentional.
                                                      27
                                                      28


                                                                                                     - 12 -
                                                            Case 4:19-cv-00377-SHR Document 1 Filed 07/24/19 Page 13 of 15



                                                       1   61.    Rodriguez’s conduct in touching and attempting to touch Ms. Melendez placed her

                                                       2   in apprehension of imminent offensive physical contact by Rodriguez.
                                                           62.    Rodriguez’ conduct amounts to willful and wanton conduct.
                                                       3
                                                           63.    As a result of Rodriguez’ conduct, Ms. Melendez suffered and continues to suffer
                                                       4
                                                           fright, physical illnesses, mental anguish, humiliation and embarrassment.
                                                       5
                                                           64.    Defendant, UofA, is directly responsible for the assault and battery endured by
                                                       6
                                                           Ms. Melendez because it knew or in the exercise of reasonable care should have known
                                                       7
                                                           about such conduct, but failed to take reasonable steps to prevent or correct it.
                                                       8         COUNT III – INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                                                       9                                     (against all Defendants)
                                                      10   65.    Plaintiff hereby realleges and incorporates as though fully set forth herein all of
                                                      11   the allegations in the preceding paragraphs.
                                                      12   66.    The above-described harassment by Defendants was intentional and malicious and
Stephanie R. Leach
                 2 415 E. CAMELBACK RD., SUITE 7 00




                                                      13   done for the purpose of causing Plaintiff to suffer humiliation, mental anguish and
                         Phoenix, Arizona 8 5016




                                                           emotional and physical distress. Defendants’ conduct was further done with a wanton and
                             (60 2) 753 -9 2 76




                                                      14
                                    PLLC




                                                           reckless disregard of the consequences to Plaintiff.
                                                      15
                                                           67.    As a proximate result of the acts alleged herein above, Plaintiff suffered
                                                      16
                                                           humiliation, mental anguish and emotional and physical distress of mind and body in the
                                                      17
                                                           form of fear, shock, anger, worry, humiliation, nervousness, irritability, insomnia, loss of
                                                      18
                                                           appetite to all of Plaintiff’s damage in a sum to be determined according to proof at the
                                                      19   time of trial.
                                                      20   68.    As a direct and proximate result of the aforementioned conduct of these
                                                      21   Defendants, and each of them, and as a further, direct and proximate result of Plaintiff’s
                                                      22   severe mental anguish, emotional distress, and physical injury, Plaintiff has suffered
                                                      23   general and special damages, the exact amount will be proven at trial.

                                                      24   69.    As a further, direct and proximate result of the aforementioned conduct of
                                                           Defendants, Plaintiff has been and will continue to be injured in her future employment,
                                                      25
                                                           occupation and income in an amount which will be proven at trial.
                                                      26
                                                           70.    By reason of the above described unlawful conduct, Defendants have acted
                                                      27
                                                           maliciously, despicably, oppressively and fraudulently towards Plaintiff and in a willful
                                                      28


                                                                                                      - 13 -
                                                            Case 4:19-cv-00377-SHR Document 1 Filed 07/24/19 Page 14 of 15



                                                       1   and conscious disregard of her rights, health, safety and feelings. Defendants have further

                                                       2   acted maliciously, despicably, oppressively and fraudulently and in willful and conscious
                                                           disregard of her rights, health, safety and feelings to an additional extent which is
                                                       3
                                                           unknown to Plaintiff at this time, but is well known to Defendant. That by reason of the
                                                       4
                                                           foregoing, Plaintiff demands punitive and exemplary damages from Defendant, to the
                                                       5
                                                           extent permitted by law, in a sufficient sum to be awarded by the trier of fact at the time
                                                       6
                                                           of trial.
                                                       7
                                                           71.     Defendant, UofA, is directly responsible for the intentional infliction of emotional
                                                       8   distress endured by Ms. Melendez because it knew or in the exercise of reasonable care
                                                       9   should have known about such conduct, but failed to take reasonable steps to prevent or
                                                      10   correct it.
                                                      11   72.     Plaintiff requests an award of attorneys’ fees and costs against Defendants.
                                                      12   73.     Plaintiff is further entitled to prejudgment interest at the legal rate per annum and
Stephanie R. Leach
                 2 415 E. CAMELBACK RD., SUITE 7 00




                                                      13   damages according to proof.
                         Phoenix, Arizona 8 5016




                                                           WHEREFORE, Plaintiff prays for relief against Defendants as follows:
                             (60 2) 753 -9 2 76




                                                      14
                                    PLLC




                                                                   A.     Ordering the payment of compensatory damages in an amount to be
                                                      15
                                                                          determined at trial;
                                                      16
                                                                   B.     Awarding Plaintiff punitive damages in an amount sufficient to punish the
                                                      17
                                                                          Defendant and to deter others from emulating its conduct;
                                                      18
                                                                   C.     For back pay and front pay;
                                                      19
                                                                   D.     For attorney’s fees and costs;
                                                      20
                                                                   E.     For prejudgment interest and post judgment interest at the maximum
                                                      21
                                                                          allowable rate;
                                                      22
                                                                   F.     For any other relief the court deems proper.
                                                      23
                                                      24
                                                      25   RESPECTFULLY SUBMITTED this 24th day of July, 2019.
                                                      26
                                                      27
                                                      28


                                                                                                      - 14 -
                                                           Case 4:19-cv-00377-SHR Document 1 Filed 07/24/19 Page 15 of 15



                                                       1                               STEPHANIE R. LEACH, PLLC.
                                                       2
                                                       3                            By _/s/Stephanie R. Leach________
                                                       4                               Stephanie R. Leach
                                                                                       2415 E. Camelback Rd., Suite 700
                                                       5                               Phoenix, AZ 85016
                                                       6
                                                       7
                                                       8

                                                       9
                                                      10
                                                      11
                                                      12
Stephanie R. Leach
                 2 415 E. CAMELBACK RD., SUITE 7 00




                                                      13
                         Phoenix, Arizona 8 5016
                             (60 2) 753 -9 2 76




                                                      14
                                    PLLC




                                                      15
                                                      16
                                                      17
                                                      18
                                                      19
                                                      20
                                                      21
                                                      22
                                                      23
                                                      24
                                                      25
                                                      26
                                                      27
                                                      28


                                                                                             - 15 -
